OPINION
By THE COURT
The above entitled cause is now being determined on respondent’s motion to strike from relator’s petition in' mandamus certain allegations claimed to be irrelevant, redundant, immaterial, argumentative, evidential and prejudicial of the rights of the *324respondent. The part of the petition sought to be stricken starts with paragraph 2, on page 1, includes the remainder of that page, all of page 2 and a greater portion of page 3. The memoranda appended supporting the motion makes the specific complaint that there is a pleading of evidence instead of facts.
The law is well defined that it is improper to plead evidence, conclusions and inferences. Under the rules of pleadings it is stipulated that facts should be plead.
It very frequently happens that it is difficult to distinguish whether or not the pleader is pleading facts, evidence, conclusions or inferences. In such instances, a very strong argument may be presented in support of either conclusion.
After case analysis of the petition in the instant case we are unable to conclude that it has infirmities complained of and therefore, the motion to strike will.be overruled.
BAHNES, PJ, HORNBECK and GEIGER, JJ, concur.